Citation Nr: 0807338	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Competency to handle disbursement of Department of Veterans 
Affairs (VA) funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
finding of competency.  The veteran testified before the 
Board in April 2007.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. § 
501(a) (West 2002); 38 C.F.R. § 3.353 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Competency 

The veteran contends that he is capable of handling his 
financial affairs without assistance and requests that a 
finding of competency be restored.  

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2007).   

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetence.  38 C.F.R. § 3.353(c) (2007).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d) (2007).   

The veteran is currently in receipt of VA compensation 
benefits due to schizophrenia, rated as 100 percent 
disabling, effective January 22, 1985.  In an August 1985 
rating decision, the RO found that the veteran's 
schizophrenia rendered him incompetent for VA purposes.  

VA medical records dated from December 2002 to November 2006 
show that the veteran received intermittent hospitalization 
for his schizophrenia.  He was noted to be not fully in touch 
with reality and suffered from delusions that people were 
saying things to him that they were not.  He exhibited 
aggressive, manipulative, and assaultive behavior, including 
starting a fire in his hospital room and threatening to kill 
the hospital staff, and had to be physically restrained.  He 
was suicidal and unpredictable with poor impulse control and 
no insight into his behavior and consequences.  He freely 
admitted to cocaine use on a regular basis and had no insight 
as to what it was doing to him or that this was a reason he 
was not allowed to control his own funds.  In addition to 
schizophrenia, he was diagnosed with cocaine, cannabis, and 
alcohol abuse, depression leading to self care deficit, 
antisocial and narcissistic personality disorder, and 
dementia.  He was found to have no cognitive ability, 
insight, or judgment to make reasonable or judicious 
decisions on his own volition.  

On VA examination in November 2004, the veteran was 
accompanied by a VA police officer.  He had adequate hygiene 
with poor eye contact and spontaneous, relevant, coherent, 
and goal-directed speech.  Speech content revealed a mild 
persecutory trend that bordered on mild delusions of 
persecution.  Mood was appropriate and affect was a bit 
restricted.  He was oriented to person, time, and place.  His 
immediate memory was intact, but his remote memory was 
impaired.  He had poor insight and impaired attention, 
concentration, and judgment.  He denied any hallucinations.  
There was no inappropriate behavior or suicidal or homicidal 
ideation, but the examiner noted past incidents of physical 
and sexual intimidation against the hospital staff.  The 
veteran had no close friends or outside interests, 
activities, or groups.  He spent most of his time watching 
television.  The examiner diagnosed the veteran with residual 
chronic schizophrenia, undifferentiated type, and episodic 
cocaine, alcohol, and cannabis abuse.  He assigned a Global 
Assessment of Functioning (GAF) score of 44.  The examiner 
found that the veteran's thought disorder and substance abuse 
disorder were significant diseases which would render him 
incapable of managing benefit payments in his own best 
interest.  His difficulty with controlling impulses suggested 
that he was unable to make rational and informed decisions.  
There was a question about his ability to know the types and 
amounts of bills owed monthly.  The examiner noted that the 
veteran had been hospitalized on numerous occasions for 
substance abuse, and social workers had questioned whether or 
not he was spending all his money on drugs.  The examiner 
questioned whether the veteran would be able to overcome his 
substance abuse and actually use his money for food and 
shelter.  He opined that the veteran was unable to handle his 
own funds due to the long history of substance abuse and 
impulsivity and recommended that he continue to have the bank 
as his payee.  

On VA examination in October 2006, the examiner noted that 
the veteran had been hospitalized 11 times since the November 
2004 VA examination.  The veteran reported that he talked to 
one of his sisters on a regular basis but did not have any 
contact with the rest of his family.  He stated that he had 
acquaintances but no friends and was not involved in any 
other social activities or groups.  He reported that he did 
not drink but smoked cocaine and marijuana occasionally.  The 
examiner noted that the veteran was incarcerated in 2005.  He 
found many inconsistencies in talking with the veteran and 
concluded that he was not a reliable source of information.  
The veteran's substance abuse seemed to be the dominating 
force in the clinical picture at the time, along with his 
impaired judgment.  He remained unemployed and socially 
isolated.  He accepted little responsibility for the 
consequences that followed when he abused substances and 
discontinued his medication.  Examination revealed a two day 
growth of beard with neat dress but slight body odor.  Speech 
was coherent but somewhat slurred.  The veteran denied 
experiencing visual hallucinations but stated that he 
sometimes heard voices.  He had no strong delusional 
framework present, but he did feel that he received unfair 
treatment perhaps due to his race.  There was no 
inappropriate behavior or obsessive or ritualistic behavior.  
He reported depression and suicidal thoughts when he felt 
lonely but denied any homicidal thoughts.  He was oriented to 
time, person, and place.  He had some difficulty with 
concentration, but his memory was reasonably intact.  The 
veteran was noted to have a history of substance abuse and 
aggressive action towards others.  He was required to have 
security with him at all times when on VA grounds.  He 
reported that he slept too much, over 12 hours a day, and 
that this had been an ongoing problem for a long time.  The 
examiner diagnosed the veteran with paranoid type 
schizophrenia and polysubstance dependence and assigned a GAF 
score of 40.  He opined that nothing had changed in the 
clinical picture since the November 2004 VA examination.  The 
veteran continued to abuse alcohol and drugs, which caused 
multiple hospitalizations.  He was unable to cite the amount 
of income he received from the VA and Social Security.  He 
was aware of his amount of rent but was unaware of the other 
bills that had to be paid.  He stated that he had not managed 
his money since 1984.  The examiner concluded that no data 
had been presented to change the earlier assessment that the 
veteran was unable to manage his own finances in his own best 
interest.  

The veteran testified before the Board at a travel board 
hearing in April 2007.  Testimony revealed that the veteran 
was allotted $120 a week, and he spent the money on food and 
cigarettes.  He testified that he was allotted $500 twice a 
year for clothing and received assistance in helping to pick 
out his clothes.  He reported that he did not have any 
trouble managing the money for food, cigarettes, and 
clothing.  He stated that his treating VA physician indicated 
that he was competent to handle his own funds.  He also 
testified that he would be able to handle purchasing his 
clothes and paying his rent using money that was given 
directly to him.   

The matter of competency involves specific inquiry into 
whether the veteran lacks the mental capacity to contract or 
to manage his own affairs, including disbursement of funds 
without limitation.  As noted above, there is a presumption 
in favor of competency, which may only be overcome by clear 
and convincing evidence that leaves no doubt as to the 
person's incompetency.   

The Board has reviewed the evidence of record and finds that 
there is clear and convincing evidence concerning the 
veteran's mental capacity to contract or to manage his own 
affairs, including disbursement of funds without limitation, 
and that the presumption of competency is overcome.

The Board finds that the evidence from the veteran's November 
2004 and October 2006 examinations, combined with VA 
treatment records in the veteran's claims file, constitute 
clear and convincing medical evidence that the veteran is 
incompetent to handle his VA funds.  The critical evidence 
directly addressing the question of whether the veteran is 
competent to handle his VA benefits are the November 2004 and 
October 2006 opinions provided by the VA examiners, both of 
which indicate that the veteran is not capable of managing 
his own affairs or VA benefits.   

Neither the veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts 
with the aforementioned opinions nor does the record contain 
any competent evidence countering these opinions.  Therefore, 
the Board finds the weight of the competent medical evidence 
reflects that the veteran is incompetent to handle the 
disbursement of funds for VA purposes.   

The Board has considered the testimony and written 
contentions of the veteran and his representative with regard 
to restoration of a determination of competency.  However, 
the veteran's own assertions regarding his competency do not 
constitute competent medical evidence.  38 C.F.R. § 3.353(c); 
Sanders v. Brown, 9 Vet. App. 525 (1996).  

For all the foregoing reasons, the Board finds against a 
determination of competency.  The preponderance of the 
evidence is against the claim for a finding of competency, 
and the claim must be denied.  38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.353(d) (2007); Sanders v. 
Principi, 17 Vet. App. 329 (2003); Sims v. Nicholson, 19 Vet. 
App. 453 (2007).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004; a rating 
decision in March 2005; and a statement of the case in 
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
   

ORDER

The veteran is incompetent for VA purposes; the appeal is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


